633 So.2d 1146 (1994)
Noe NUNEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 92-04101.
District Court of Appeal of Florida, Second District.
March 18, 1994.
James Marion Moorman, Public Defender and Kenneth D. Whitfield, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Erica M. Raffel, Asst. Atty. Gen., Tampa, for appellee.
THREADGILL, Judge.
Appellant, Noe Nunez, pleaded nolo contendere to one count of possession of cocaine *1147 and three counts of burglary of a conveyance, reserving his right to appeal the denial of his motion to suppress. We affirm the denial of this motion, but strike certain conditions of probation.
At sentencing the trial court withheld adjudication of guilt on all convictions and placed Nunez on probation for five years. Nunez challenges three of the probation conditions. We strike special conditions (4) and (6) because they were not orally pronounced at the sentencing hearing. See Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989).
Probation condition (9) was not orally pronounced either. That condition, however, which requires the appellant to submit to tests to determine the use of alcohol or controlled substances, is statutorily authorized by section 948.03(1)(j), Florida Statutes (1991). Thus the appellant had constructive notice of this condition. Tillman v. State, 592 So.2d 767 (Fla. 2d DCA 1992).
Nevertheless, we are unable to uphold the requirement of alcohol testing. The mere use of alcohol is not related to any of the appellant's offenses and nothing in this record indicates it would relate to future criminality. A condition of probation restricting the appellant's use of alcohol could not be legally imposed under the circumstances of this case, Biller v. State, 618 So.2d 734 (Fla. 1993); Richardson v. State, 620 So.2d 257 (Fla. 2d DCA 1993); therefore, testing for the use of alcohol is not warranted. But see Hayes v. State, 585 So.2d 397 (Fla. 1st DCA), rev. denied, 593 So.2d 1052 (Fla. 1991). Accordingly, we strike the portion of condition (9) requiring random testing for alcohol.
The convictions and sentences are otherwise affirmed.
CAMPBELL, A.C.J., and HALL, J., concur.